[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                                No. 09-13411                  ELEVENTH CIRCUIT
                                                                  APRIL 27, 2010
                            Non-Argument Calendar
                                                                   JOHN LEY
                          ________________________                   CLERK

                      D. C. Docket Nos. 08-14254-CV-DLG,
                               07-14016-CR-DLG

JOSEPH CRUTCHLEY,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (April 27, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Joseph Crutchley, a federal prisoner, appeals the district court’s denial of his

pro se motion to vacate filed pursuant to 28 U.S.C. § 2255. We granted a certificate
of appealability to determine “[w]hether, the district court violated Clisby v. Jones,

960 F.2d 925, 936 (11th Cir. 1992) (en banc) by failing to address Crutchley’s claim

that counsel was ineffective for failing to file a notice of appeal.” Crutchley argues

on appeal that the district court’s failure to address his claim that his counsel was

ineffective for refusing to file a notice of appeal on Crutchley’s behalf constituted a

violation of Clisby’s rule that a district court must address all claims, including

ineffective assistance claims, set forth in a § 2255 motion. After careful review, we

vacate and remand.1

       When reviewing the district court’s denial of a § 2255 motion, we review

findings of fact for clear error and questions of law de novo. Lynn v. United States,

365 F.3d 1225, 1232 (11th Cir. 2004).

       Expressing our “deep concern over the piecemeal litigation of federal habeas

petitions,” in Clisby we exercised our supervisory authority and instructed the district

courts to resolve all claims for relief raised in a petition for habeas corpus, regardless

of whether habeas relief is granted or denied. Clisby, 960 F.2d at 935-36 (involving

a 28 U.S.C. § 2254 petition filed by a state prisoner); see Rhode v. United States, 583

F.3d 1289, 1291 (11th Cir. 2009) (holding that Clisby applies to § 2255 motions).


       1
         However, Appellant’s motion, filed pursuant to Fed.R.App.P. 23(a), in which he
requests to be transferred to the custody of a federal prison within the territorial jurisdiction of
the Eleventh Circuit Court of Appeals, is DENIED.

                                                   2
When a district court fails to address all of the claims presented in a habeas petition,

we “will vacate the district court’s judgment without prejudice and remand the case

for consideration of all remaining claims.” Clisby, 960 F.2d at 938.

         A “claim for relief” is defined as “any allegation of a constitutional violation.”

Id. at 936. In determining whether a claim was adequately raised, we have held that

“[p]ro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). Ineffective assistance of counsel constitutes

a violation of a defendant’s Sixth Amendment rights, and thus is a claim of a

constitutional violation. See Strickland v. Washington, 466 U.S. 668, 684-96 (1984).

         Under the less stringent standard employed for pro se litigants, Crutchley

properly raised his claim that his counsel was ineffective for failing to file a notice

of appeal in his § 2255 motion, in his memorandum in support of that motion, and in

reply to the government’s answer. See Tannenbaum, 148 F.3d at 1263. Because the

district court failed to address this claim, we vacate the district court’s judgment

without prejudice, and remand to the district court solely for consideration of that

claim.

         VACATED and REMANDED.




                                              3